Case: 1:18-cr-00682-DAP Doc #: 4 Filed: 11/14/18 1 of 2. Page|D #: 8

IN THE UNITED STATES DISTRICT COURT ,._,§.,
FOR THE NORTHERN DISTRICT OF OHIO

 

   

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN D 1 C T M E N T
) b §
Plaintiff, ) 0 n f :._\§ 1 §
) il 9 § § 8
v. ) CASE NO.
) Title 18, Section 666(a)(1)(A),
TAMIKO PARKER, ) United States Code
)
Defendant. )

 

General Alle gations

At all times material and relevant to this Indictment:

l. Defendant TAMIKO PARKER Was employed as the executive director of the
Collinwood & Nottingham Villages Development Corporation (“CNVDC”), Which Was located
in the Northern District of Ohio, Eastern Division.

2. CNVDC Was a 501(0)(3) non~profit organization incorporated in Ohio in 1982.
One of CNVDC’s purposes Was to acquire, oWn, lease, and develop real property in Cleveland,
Ohio. l

3. In each of the calendar years 2014, 2015 , and 2016,§CNVDC, a government
agency as defined by Title 18, United States Code Section 666(d)(2), received benefits in excess
of $10,000 under a Federal program involving a grant, contract, subsidy, loan, guarantee,

insurance and other forms of Federal assistance

Case: 1:18-cr-00682-DAP Doc #: 4 Filed: 11/14/18 2 of 2. Page|D #: 9

COUNT l
(Theft Conceming Pro grams Receiving Federal Funds,
in violation of 18 U.S.C. § 666(a)(l)(A))

The Grand Jury charges:

4. Paragraphs l through 3 of this Indictment are realleged and incorporated by
reference as if fully set forth herein.

5. Frorn in or around Septernber 2014, continuing through in or around February
20l6, in the Northern District of Ohio, Eastern Division, and elsewhere, TAMIKC) PARKER,
being an agent of CNVDC, embezzled, stole, obtained by fraud, and without authority,
knowingly converted to the use of a person not the rightful owner and intentionally misapplied
property worth at least $5,000 and owned by, under the care of, under the custody of, under the

control of CNVDC that is, oash, checks, credit cards, and debit cards in violation of Title 18,

United States Code, Section 666(a)(l)(A).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

